UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-4923


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

JOSEPH KENNARD SHELTON,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   William L. Osteen,
Jr., Chief District Judge. (1:11-cr-00397-WO-1)


Submitted:   June 6, 2013                     Decided:   July 5, 2013


Before KING, FLOYD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, Federal Public Defender, Greensboro, North
Carolina, for Appellant.   Ripley Rand, United States Attorney,
Stephen T. Inman, Assistant United States Attorney, Greensboro,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              A federal grand jury indicted Joseph Kennard Shelton

for bank robbery, in violation of 18 U.S.C. § 2113(a) (2006),

and armed bank robbery, in violation of 18 U.S.C. § 2113(a), (d)

(2006).       Prior to trial, Shelton moved to suppress the evidence

seized the day of his arrest, asserting that the officers who

stopped him did not have reasonable suspicion to perform a Terry *

stop and frisk.         The district court denied his motion, and found

Shelton guilty of the offenses following a bench trial.                                The

district court sentenced Shelton to a total of 156 months of

imprisonment and he now appeals.                Finding no error, we affirm.

              On   appeal,      Shelton    argues       that   the     district      court

erred    in    denying    his    suppression       motion.        “In        reviewing   a

district court’s ruling on a motion to suppress, we review the

court’s       factual    findings     for       clear    error,        and    its    legal

conclusions de novo.”            United States v. Cain, 524 F.3d 477, 481

(4th Cir. 2008) (citation omitted).                     When the district court

denies    a     defendant’s       suppression       motion,       we     construe     the

evidence in the light most favorable to the government.                             United

States v. Grossman, 400 F.3d 212, 216 (4th Cir. 2005).

              “[A]n     officer     may,        consistent      with         the    Fourth

Amendment, conduct a brief, investigatory stop when the officer

     *
         Terry v. Ohio, 392 U.S. 1 (1968).



                                            2
has a reasonable, articulable suspicion that criminal activity

is   afoot.”      Illinois       v.    Wardlow,      528    U.S.    119,    123    (2000)

(citing Terry, 392 U.S. at 30).                  “Moreover, if the officer has a

reasonable     fear    for     his    own    and   others’    safety       based   on    an

articulable     suspicion        that       the    suspect    may     be     armed      and

presently dangerous, the officer may conduct a protective search

of, i.e., frisk, the outer layers of the suspect’s clothing for

weapons.”      United States v. Holmes, 376 F.3d 270, 275 (4th Cir.

2004) (quoting Terry, 392 U.S. at 30-31) (internal quotation

marks omitted).

            The officer must have “at least a minimal level of

objective justification for making the stop” and “must be able

to   articulate       more     than     an       inchoate    and    unparticularized

suspicion or hunch of criminal activity.”                     Wardlow, 528 U.S. at

123-24 (internal quotation marks and citations omitted).                           Courts

assess the legality of a Terry stop under the totality of the

circumstances,        giving    “due    weight       to    common   sense     judgments

reached by officers in light of their experience and training.”

United States v. Perkins, 363 F.3d 317, 321 (4th Cir. 2004)

(citation omitted).          Applying these principles, we conclude that

the arresting officers had reasonable suspicion to stop Shelton

and frisk him for weapons.

            Accordingly, we affirm the judgment of the district

court.    We dispense with oral argument because the facts and

                                             3
legal    contentions   are   adequately   presented    in   the    materials

before   the   court   and   argument   would   not   aid   the   decisional

process.



                                                                    AFFIRMED




                                    4